 1

 2                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT SEATTLE
 4
         VERASONICS, INC.,
 5
                                 Plaintiff,
 6                                                             C17-1764 TSZ
            v.
 7                                                             MINUTE ORDER
         SUPERSONIC IMAGINE, S.A.,
 8
                                 Defendant.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11         (1)      Defendant’s unopposed motion to seal, docket no. 89, is GRANTED, and
     Exhibit 3 to the Declaration of Michael F. Carr, docket no. 91, shall remain under seal.
12
         (2)     Plaintiff’s unopposed motion to seal, docket no. 97, is GRANTED, and
13 Exhibit A to the Declaration of Eric S. Walters, docket no. 99, shall remain under seal.
          (3)    Defendant’s motion to compel discovery, docket no. 92, is GRANTED in
14
   part and DENIED in part as follows. 1 Plaintiff shall provide a complete response to
   defendant’s Interrogatory No. 4 on or before August 15, 2019. Defendant’s motion is
15
   otherwise denied. The Court DECLINES to award attorney’s fees or costs to either party.
16          (4)      The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
             Dated this 15th day of February, 2019.
18

19                                                           William M. McCool
                                                             Clerk
20
                                                             s/Karen Dews
21                                                           Deputy Clerk

22
     1
      Defendant’s motion to compel was noted for February 8, 2019, but defendant did not file a reply until
     February 13, 2019. The Court has considered defendant’s untimely reply.
23

     MINUTE ORDER - 1
